Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/153390 application originally filed January 20, 2021.
Claims 1-14, filed January 20, 2021, are pending and have been fully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (US 7,057,081) hereinafter “Allison” in view of Abudawoud et al. (US 2018/0186707) hereinafter “Abudawoud”.
Regarding Claims 1-6
	Allison discloses in the abstract, methods are disclosed for converting propane and higher alkanes to their corresponding alcohols through a multi-step process with olefin as an intermediate. Methods are also disclosed for facilitating the transportation, purification or other treatment of propylene and higher olefins using a chemical conversion to the corresponding alcohol and reconversion to olefin. Methods are also disclosed for converting propane and higher alkanes to olefins using the corresponding alcohol as a temporary intermediate to minimize purification, transportation and/or other treatment costs.
	Allison discloses in column 3 lines 55-65, various combinations of dehydrogenation hydration, and dehydration reactions. Some preferred embodiments derive from the conception of a novel method of producing alcohols from alkanes using a combination of dehydrogenation and hydration reactions. Other preferred embodiments derive from the conception of a novel technique for reducing olefin transportation and/or purification costs by hydrating one or more olefins to their respective alcohols, purifying and/or transporting the alcohol, and then dehydrating the alcohol to olefin.
	Allison discloses in column 4 lines 30-45, the preferred embodiments relate to processes for the conversion of one or more alkanes to corresponding alcohols through a multi-step process comprising a combination of dehydrogenation and hydration reactions, depicted as a simplified flow diagram in FIG. 1. According to some of the preferred embodiments, the process comprises a dehydrogenation step 100 in which the one or more alkanes are converted to their corresponding olefins. The dehydrogenation process can be any type of process capable of yielding olefins from alkanes. Preferably, the dehydrogenation process is one of those disclosed below. More preferably, the dehydrogenation process is a catalytic oxidative dehydrogenation process performed in a short contact time reactor.
	Allison discloses in column 4 lines 45-53, the process also comprises a hydration step 110 in which the one or more olefins are converted to their corresponding alcohols. The hydration process can be any type of hydration process capable of yielding alcohols from olefins. Preferably, the hydration process is an embodiment disclosed below. More preferably, the hydration process is a direct catalytic hydration. The preferred dehydrogenation and hydration techniques are described in further detail below.
	Allison further discloses in column 4 lines 53-67 and column 5 lines 1-5, FIG. 2 depicts a block diagram schematic for a preferred embodiment. One or more alkanes from a natural gas stream and oxygen from an air separation unit (ASU) 200 are mixed and enter a dehydrogenation reactor 210 maintained under reaction promoting conditions. The alkane/oxygen feedstock can be supplemented by a hydrogen stream from hydrogen recovery unit 220, which is downstream of dehydrogenation reactor 210. The olefin product stream from dehydrogenation reactor 210 then passes through waste heat recovery unit 230 and compressor 240, which recover waste heat and pressurize the olefin product stream, respectively. The resulting cooled, pressurized olefin product stream passes through hydrogen recovery unit 220, which separates hydrogen present in the olefin product stream. Following hydrogen removal, the olefin product stream is converted to a corresponding alcohol stream in hydration reactor 250. As will be immediately evident to those of skill in the art, additional process steps—e.g., purification steps—are within the spirit and scope of the invention.
	Allison discloses in column 5 lines 8-14, any acceptable process for converting alkanes to olefins may be used. Exemplary methods for preparing olefins from alkanes include, but are not limited to, fluidized catalytic cracking, steam pyrolysis and catalytic ODH. Therefore, the preferred embodiments of the present invention employ a catalytic ODH process as depicted in reaction [2] above.
	Allison discloses in column 5 lines 15-34, as used herein, the term “ODH catalyst” refers to the overall catalyst including, but not limited to, any base metal, an optional promoter metal and refractory support. A variety of catalyst compositions are suitable as ODH catalysts. Without limiting the scope, the preferred embodiments employ a catalyst comprising a base metal and an optional promoter metal on a refractory support. Many promoter metals increase catalyst activity in ODH processes and are within the scope of the present invention. As an example, and without limiting the scope of the invention, promoter metals in ODH catalysts include Group VIII metals—i.e., platinum, rhodium, ruthenium, iridium, nickel, palladium, iron, cobalt and osmium. Platinum is a preferred promoter metal. However, as is evident to those of skill in the art, other promoter metals can also be used. Furthermore, a combination of promoter metals is also within the scope of the invention. Consequently, references herein to the promoter metal are not intended to limit the invention to one promoter metal.
	Allison further discloses in column 8 lines 25-35, the ODH catalyst composition and the reactant gas mixture composition are such that oxidative dehydrogenation promoting conditions can be maintained with a preheat temperature of about 600° C. or less. More preferably, the ODH catalyst composition and the reactant mixture composition are such that oxidative dehydrogenation promoting conditions can be maintained with a preheat temperature of about 300° C. or less.  Allison discloses in column 9 lines 25-35, the process are operated at above atmospheric pressure to maintain reaction promoting conditions. Some preferred embodiments of the present invention employ pressures up to about 32,000 kPa (about 320 atmospheres), more preferably between about 200 and about 10,000 kPa (between about 2 and about 100 atmospheres).
	Allison further discloses in column 9 lines 60-63, the hydration step includes a typical process temperatures are between about 55 and about 80° C and typical process pressures are between about 10 and about 35 bar while using a solid acid catalyst.
	Allison further discloses in column 11 lines 15-18 and Fig. 1 and 2, the purification of the resulting isopropanol and separation and recycling of other products (including the sulfuric acid catalyst) is within the knowledge of one of skill in the art.
	It is to be noted, Allison discloses in Figure 2 and 3, separators for before the dehydrogenation reactor and after the hydration reactor.
	It is to be noted, Allison discloses the claimed system but fails to specifically teach the feed includes a paraffin stream comprising 50 percent of paraffins from 5-7 carbon atoms, including isopentane, and a second stream comprising 6-7 carbon atoms.
	However, it is known in the art to use a feed comprising paraffins in 5 or more carbon atoms to be further processed under various hydrogenation processes, as taught by Abudawoud.
	Abudawoud teaches a hydration step wherein a C5+ olefinic (e.g., pentenes) feedstream is reaction with a solid acid catalyst in the presence of water to produce alcohols. Abudawoud also teaches that the produced alcohols fraction can use used in gasoline production (fuel) and unreacted hydrocarbons (e.g., olefins and paraffins) are recycles to the hydration step (combined with feedstream). The hydration step is operated at a temperature of from 50-300° C and at a pressure of from 1 to 200 bars (14.5 to 2900 psi). See paragraphs [0011], [0017], [00181], [0299]-[0304], [0328], [0334], [0335], [0349], [0393], and claims 76.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the system of Allison separating a mixture of C5-C22 aliphatic hydrocarbons to a fraction comprising C5-C7 aliphatic hydrocarbons with C5 predominately because one of skill in the art would use a hydrocarbons mixture within C5-C22 aliphatic hydrocarbons ranges including C5-C7 aliphatic hydrocarbons with C5 predominately when only C5-C7 aliphatic hydrocarbons are desired to be dehydrogenated to corresponding olefins.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Allison by passing the olefins product stream to a hydrating step as suggested by Abudawoud to produce desirable alcohols.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Allison by separating a stream C5-C22 to a first and second streams as claimed because Allison teaches a feedstock can comprise isopentane and separating a mixture to fractions comprising different compositions is within the level of one of skill in the art to provide a desired second stream as claimed.


Claim(s) 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (US 7,057,081) hereinafter “Allison” in view of Abudawoud et al. (US 2018/0186707) hereinafter “Abudawoud” and further in view of Pigourier (US 2017/0044447).
Regarding Claims 7-14
	Allison discloses in the abstract, methods are disclosed for converting propane and higher alkanes to their corresponding alcohols through a multi-step process with olefin as an intermediate. Methods are also disclosed for facilitating the transportation, purification or other treatment of propylene and higher olefins using a chemical conversion to the corresponding alcohol and reconversion to olefin. Methods are also disclosed for converting propane and higher alkanes to olefins using the corresponding alcohol as a temporary intermediate to minimize purification, transportation and/or other treatment costs.
	Allison discloses in column 3 lines 55-65, various combinations of dehydrogenation hydration, and dehydration reactions. Some preferred embodiments derive from the conception of a novel method of producing alcohols from alkanes using a combination of dehydrogenation and hydration reactions. Other preferred embodiments derive from the conception of a novel technique for reducing olefin transportation and/or purification costs by hydrating one or more olefins to their respective alcohols, purifying and/or transporting the alcohol, and then dehydrating the alcohol to olefin.
	Allison discloses in column 4 lines 30-45, the preferred embodiments relate to processes for the conversion of one or more alkanes to corresponding alcohols through a multi-step process comprising a combination of dehydrogenation and hydration reactions, depicted as a simplified flow diagram in FIG. 1. According to some of the preferred embodiments, the process comprises a dehydrogenation step 100 in which the one or more alkanes are converted to their corresponding olefins. The dehydrogenation process can be any type of process capable of yielding olefins from alkanes. Preferably, the dehydrogenation process is one of those disclosed below. More preferably, the dehydrogenation process is a catalytic oxidative dehydrogenation process performed in a short contact time reactor.
	Allison discloses in column 4 lines 45-53, the process also comprises a hydration step 110 in which the one or more olefins are converted to their corresponding alcohols. The hydration process can be any type of hydration process capable of yielding alcohols from olefins. Preferably, the hydration process is an embodiment disclosed below. More preferably, the hydration process is a direct catalytic hydration. The preferred dehydrogenation and hydration techniques are described in further detail below.
	Allison further discloses in column 4 lines 53-67 and column 5 lines 1-5, FIG. 2 depicts a block diagram schematic for a preferred embodiment. One or more alkanes from a natural gas stream and oxygen from an air separation unit (ASU) 200 are mixed and enter a dehydrogenation reactor 210 maintained under reaction promoting conditions. The alkane/oxygen feedstock can be supplemented by a hydrogen stream from hydrogen recovery unit 220, which is downstream of dehydrogenation reactor 210. The olefin product stream from dehydrogenation reactor 210 then passes through waste heat recovery unit 230 and compressor 240, which recover waste heat and pressurize the olefin product stream, respectively. The resulting cooled, pressurized olefin product stream passes through hydrogen recovery unit 220, which separates hydrogen present in the olefin product stream. Following hydrogen removal, the olefin product stream is converted to a corresponding alcohol stream in hydration reactor 250. As will be immediately evident to those of skill in the art, additional process steps—e.g., purification steps—are within the spirit and scope of the invention.
	Allison discloses in column 5 lines 8-14, any acceptable process for converting alkanes to olefins may be used. Exemplary methods for preparing olefins from alkanes include, but are not limited to, fluidized catalytic cracking, steam pyrolysis and catalytic ODH. Therefore, the preferred embodiments of the present invention employ a catalytic ODH process as depicted in reaction [2] above.
	Allison discloses in column 5 lines 15-34, as used herein, the term “ODH catalyst” refers to the overall catalyst including, but not limited to, any base metal, an optional promoter metal and refractory support. A variety of catalyst compositions are suitable as ODH catalysts. Without limiting the scope, the preferred embodiments employ a catalyst comprising a base metal and an optional promoter metal on a refractory support. Many promoter metals increase catalyst activity in ODH processes and are within the scope of the present invention. As an example, and without limiting the scope of the invention, promoter metals in ODH catalysts include Group VIII metals—i.e., platinum, rhodium, ruthenium, iridium, nickel, palladium, iron, cobalt and osmium. Platinum is a preferred promoter metal. However, as is evident to those of skill in the art, other promoter metals can also be used. Furthermore, a combination of promoter metals is also within the scope of the invention. Consequently, references herein to the promoter metal are not intended to limit the invention to one promoter metal.
	Allison further discloses in column 8 lines 25-35, the ODH catalyst composition and the reactant gas mixture composition are such that oxidative dehydrogenation promoting conditions can be maintained with a preheat temperature of about 600° C. or less. More preferably, the ODH catalyst composition and the reactant mixture composition are such that oxidative dehydrogenation promoting conditions can be maintained with a preheat temperature of about 300° C. or less.  Allison discloses in column 9 lines 25-35, the process are operated at above atmospheric pressure to maintain reaction promoting conditions. Some preferred embodiments of the present invention employ pressures up to about 32,000 kPa (about 320 atmospheres), more preferably between about 200 and about 10,000 kPa (between about 2 and about 100 atmospheres).
	Allison further discloses in column 9 lines 60-63, the hydration step includes a typical process temperatures are between about 55 and about 80° C and typical process pressures are between about 10 and about 35 bar while using a solid acid catalyst.
	Allison further discloses in column 11 lines 15-18 and Fig. 1 and 2, the purification of the resulting isopropanol and separation and recycling of other products (including the sulfuric acid catalyst) is within the knowledge of one of skill in the art.
	It is to be noted, Allison discloses in Figure 2 and 3, separators for before the dehydrogenation reactor and after the hydration reactor.
	It is to be noted, Allison discloses the claimed system but fails to specifically teach the feed includes a paraffin stream comprising 50 percent of paraffins from 5-7 carbon atoms, including isopentane, and a second stream comprising 6-7 carbon atoms.
	However, it is known in the art to use a feed comprising paraffins in 5 or more carbon atoms to be further processed under various hydrogenation processes, as taught by Abudawoud.
	Abudawoud teaches a hydration step wherein a C5+ olefinic (e.g., pentenes) feedstream is reaction with a solid acid catalyst in the presence of water to produce alcohols. Abudawoud also teaches that the produced alcohols fraction can use used in gasoline production (fuel) and unreacted hydrocarbons (e.g., olefins and paraffins) are recycles to the hydration step (combined with feedstream). The hydration step is operated at a temperature of from 50-300° C and at a pressure of from 1 to 200 bars (14.5 to 2900 psi). See paragraphs [0011], [0017], [00181], [0299]-[0304], [0328], [0334], [0335], [0349], [0393], and claims 76.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the system of Allison separating a mixture of C5-C22 aliphatic hydrocarbons to a fraction comprising C5-C7 aliphatic hydrocarbons with C5 predominately because one of skill in the art would use a hydrocarbons mixture within C5-C22 aliphatic hydrocarbons ranges including C5-C7 aliphatic hydrocarbons with C5 predominately when only C5-C7 aliphatic hydrocarbons are desired to be dehydrogenated to corresponding olefins.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Allison by passing the olefins product stream to a hydrating step as suggested by Abudawoud to produce desirable alcohols.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Allison by separating a stream C5-C22 to a first and second streams as claimed because Allison teaches a feedstock can comprise isopentane and separating a mixture to fractions comprising different compositions is within the level of one of skill in the art to provide a desired second stream as claimed.
Allison does not teach steps of separating first and second stream having composition as claimed and does not teach an isomerization step.
Pigourier a process for producing gasoline wherein a feedstock (10) is passed to a separator (3) to produce a first stream (15) predominantly comprising isopropane and a second stream (14) predominantly comprising pentane which is then passed into an isomerization stage (1) to produce an effluent (11) comprising isopentane. The isomerization stage is operated at a temperature of from 100-300° C and at a pressure of from 2 to 35 bar (29 to 507) See Figure 1; paragraphs [0036]-[0043]; [0053].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the systems of Allison/Abudawoud by utilizing the separation and isomerization reactors as suggested by Pigourier because such steps provide a specific composition each stream and further isomerize pentane to produce isopentane when isopentane is desired a feedstock for the dehydrogenation step.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771